Citation Nr: 0944048	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for chronic rhinitis.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5.  Entitlement to service connection for hypoglycemia.

6.  Entitlement to service connection for varicose veins.

7.  Entitlement to service connection for a temporomandibular 
joint disability (TMJ).

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to 
September 2009.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues of entitlement to service connection for 
fibromyalgia; entitlement to service connection for chronic 
sinusitis; entitlement to service connection for chronic 
rhinitis; and entitlement to service connection for arthritis 
of multiple joints are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with hypoglycemia.

2.  The preponderance of the evidence shows that the Veteran 
does not have varicose veins related to service.

3.  There is no evidence of record associating any TMJ with 
service.

4.  The Veteran does not have a hearing loss disability 
pursuant to 38 C.F.R. § 3.385.

5.  The evidence is in relative equipoise regarding whether 
the Veteran's tinnitus is related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  Hypoglycemia was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Varicose veins were not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A TMJ disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  Hearing loss was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims of entitlement to service connection for 
hypoglycemia, varicose veins, TMJ, and hearing loss, such 
error was harmless given that service connection is being 
denied for these issues, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Carraway Northwest Medical Center, ENT 
Associates of Alabama, and Drs. J.V., J.S., and R.  The 
appellant was afforded VA medical examinations in May 2004 
and March 2008.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as an organic 
disease of the nervous system and arthritis, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hypoglycemia

The Veteran seeks service connection for hypoglycemia.  The 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hypoglycemia.

In May 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran indicated that she 
was told several years prior to the examination that she had 
hypoglycemia and that she had a glucose reading of 142.  
After examination the Veteran was diagnosed with a random 
episode of hyperglycemia.

In light of the evidence, the Board finds that entitlement to 
service connection for hypoglycemia is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for hypoglycemia.  After 
examination in May 2004 the Veteran was not found to have any 
hypoglycemia condition and was instead diagnosed with a 
random episode of hyperglycemia based upon the Veteran's 
reports.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, the Board finds that 
entitlement to service connection for hypoglycemia must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hyperglycemia, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Varicose Veins

The Veteran seeks service connection for varicose veins.  The 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any varicose veins.

The Veteran's post service treatment records reveal that the 
Veteran was diagnosed with bilateral varicose veins in 
November 2003.  However, there is no indication that the 
Veteran's bilateral varicose veins are related to service.

In May 2004 the Veteran was afforded a VA C&P examination.  
The Veteran indicated that she first noticed varicose veins 
in 2003 and that she believes her calves to swell when she 
stands.  However, the Veteran was unable to identify any 
localized protuberant veins.  Upon examination the Veteran 
was noted to have a few visible spider veins; however, no 
varicose veins were noted.  The examiner found no evidence of 
varicose veins.

In light of the evidence, the Board finds that entitlement to 
service connection for varicose veins is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any varicose veins and 
after examination in May 2004 the Veteran was not found to 
have any varicose veins.  The Board acknowledges that the 
Veteran reports that she has varicose veins and that the 
Veteran is competent to report that she has varicose veins.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In addition, the Board acknowledges that a physician in 
November 2003 diagnosed the Veteran with varicose veins.  
However, the Board notes that there is no competent medical 
evidence indicating that any varicose veins are related to 
the Veteran's active service.  The Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has varicose veins associated with her active 
service.  As such, entitlement to service connection for 
varicose veins must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for varicose veins, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  TMJ

The Veteran seeks service connection for TMJ.  The service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for TMJ.  The Veteran's post service treatment 
records do not reveal any diagnosis of TMJ.

In May 2004 the Veteran was afforded a VA C&P examination.  
The Veteran reported that in July 2003 her jaw locked while 
eating a bagel.  She indicated that she has not had any 
further locking of the jaw, but that she had some tingling in 
her check.  The Veteran reported that she clenches her jaw at 
night and that she awakens to clenching her jaw.  She 
indicated that she has soreness in the muscles.  No popping 
of the jaw was noted.  After examination the Veteran was 
noted to have bruxism with resultant muscle tenderness of her 
jaw muscles.  The examiner found that the Veteran did not 
describe symptoms of a TMJ condition.

In light of the evidence, the Board finds that entitlement to 
service connection for TMJ is not warranted.  The Veteran's 
service treatment records and the Veteran's post service 
treatment records do not reveal any diagnosis of TMJ.  After 
examination in May 2004, the Veteran was noted to not 
describe symptoms of a TMJ condition and the examiner 
diagnosed the Veteran with bruxism with resultant muscle 
tenderness of her jaw muscles.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
entitlement to service connection for TMJ must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for TMJ, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

D.  Hearing Loss

The Veteran seeks entitlement to service connection for 
hearing loss.  The Veteran contends that she has hearing loss 
due to exposure to loud noise in service.

In addition to the general requirements regarding entitlement 
to service connection discussed above, the Board notes that 
in regard to a claim of entitlement to service connection for 
hearing loss, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, 5 Vet. App. at 157.  The Court further opined 
that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley, 5 Vet. App. 
at 159.  It was also found that, regardless of when the 
criteria of 38 C.F.R. § 3.385 are met, a determination must 
be made as to whether the hearing loss was incurred in or 
aggravated by service.

The Veteran's service treatment records reveal abnormal 
hearing at 6000 hertz upon examination in March 2003.

In May 2004 the Veteran was afforded a VA C&P hearing 
examination.  The Veteran reported that she was exposed to 
loud noise during weapons qualification in service.  She 
indicated that she had difficulty hearing most people 
especially if they are speaking low.  The Veteran did not 
report any occupational or recreational noise exposure.  On 
the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20
LEFT
10
10
20
30
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

The examiner diagnosed the Veteran with essentially normal 
right ear hearing that sloped slightly in the higher 
frequencies and normal hearing sensitivity in the left ear 
that slopes at 3000 hertz to a mild, noise induced hearing 
loss.  The examiner rendered the opinion that she has a small 
noise notch noted in the left ear which is probably a result 
of her military experience because she had no history of 
noise exposure otherwise.

A December 2004 private treatment note reflects that the 
Veteran was diagnosed with sensorineural hearing loss.  
Audiological testing was performed; however, the Board finds 
that it may not use the results from these tests when 
evaluating her level of auditory impairment because the 
evaluations were not adequate for rating purposes.  Further, 
while speech recognition results were provided, it is unclear 
if the results comply with 38 C.F.R. § 4.85(a) and, thus, 
cannot be considered.

In March 2008 she was afforded a VA C&P examination.  She did 
not report any changes since her prior VA C&P examination in 
May 2004.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
20
LEFT
5
5
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The examiner rendered the opinion that the audiologic testing 
revealed hearing within the normal limits in both the left 
and right ear.  The examiner rendered the opinion that due to 
the Veteran's normal hearing, the Veteran's current hearing 
loss was not due to any military noise exposure.

In light of the evidence, the Board finds that entitlement to 
service connection for hearing loss is not warranted.  The 
Board acknowledges that the Veteran has complained of hearing 
loss since active service and that the reports of the 
Veteran's audiological examinations reveal some hearing loss 
in the left ear pursuant to Hensley.  However, the Veteran 
currently does not have a hearing loss disability as defined 
by 38 C.F.R. § 3.385.  The Board notes that Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, entitlement to service connection for 
hearing loss must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hearing loss, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Tinnitus

The Veteran seeks service connection for tinnitus.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus.

In a private treatment note, dated in July 1998, the Veteran 
was reported to complain of increasing tinnitus in both ears.  
The physician recommended that the Veteran reduce her 
caffeine intake and use some kind of conflicting noise.  The 
Veteran was put the Veteran on a low salt diet.  

In May 2004 the Veteran was afforded a VA C&P hearing 
examination.  She reported that she was exposed to loud noise 
during weapons qualification in service and had tinnitus.  
After examination, the Veteran was diagnosed with tinnitus 
and the examiner rendered the opinion that the Veteran's 
tinnitus at least as likely as not began while the Veteran 
was in service.

In a private treatment note, dated in December 2004, the 
Veteran was diagnosed with tinnitus.  The physician noted 
that he believed that some of the Veteran's tinnitus might be 
due to caffeine use.

In March 2008 the Veteran was afforded a VA C&P examination.  
The Veteran did not report any changes since her prior VA C&P 
examination in May 2004.  The Veteran reported tinnitus; 
however, she indicated that the sound did not affect her 
concentration or sleep and that she was able to ignore it.  
After examination, the examiner rendered the opinion that due 
to the Veteran's normal hearing, the Veteran's current 
tinnitus was not due to any military noise exposure.

In light of the evidence, the Board finds that service 
connection for tinnitus is warranted.  The Veteran is 
currently diagnosed with tinnitus and after VA examination in 
May 2004, the examiner noted that the Veteran's current 
tinnitus condition was at least as likely as not related to 
the Veteran's exposure to loud noise in service due to the 
lack of any occupational and/or recreational noise exposure.  
The Board notes that after examination in March 2008, the 
examiner rendered the opinion that the Veteran's current 
tinnitus was not due to any military noise exposure.  As the 
evidence as to whether the Veteran's tinnitus is due to the 
Veteran's active military service is in relative equipoise, 
affording the Veteran the benefit of the doubt, entitlement 
to service connection for tinnitus is granted.


ORDER

Service connection for hypoglycemia is denied.

Service connection for varicose veins is denied.

Service connection for temporomandibular joint disability 
(TMJ) is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for fibromyalgia, 
chronic sinusitis, chronic rhinitis, and arthritis of 
multiple joints.  The Veteran contends that these conditions 
are due to her active service.

During service, in January 2003, a private physician 
diagnosed the Veteran with mild osteoarthritis.  
Subsequently, in a private treatment note dated in July 2003, 
the Veteran was noted to probably have fibromyalgia, and in a 
private treatment note dated in July 2003 the Veteran was 
diagnosed with chronic sinusitis.

The Veteran's service treatment records reveal that the 
Veteran was separated from active service after a Medical 
Evaluation Board found that the Veteran had fibromyalgia, 
mild osteoarthritis, and chronic sinusitis and rhinitis.  The 
Medical Evaluation Board found that these conditions were not 
incurred while the Veteran was in service, that they existed 
prior to service, and that they were not permanently 
aggravated by service.  The Board notes that the medical 
board's determination is not invalid simply because it relied 
on a history provided by the Veteran.  See Harris v. West, 
203 F.3d 1347, 1351 (Fed. Cir. 2000); Adams v. West, 13 Vet. 
App. 453, 456 (2000).

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion 
regarding whether the Veteran's conditions clearly and 
unmistakably preexisted service and, if so, whether they were 
clearly and unmistakably permanently aggravated by the 
Veteran's active service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As such, the Board must remand these claims 
for the Veteran to be afforded a VA examination.

In addition, the Board notes that the Veteran was afforded a 
VA medical examination in May 2004 regarding her claims of 
entitlement to service connection for fibromyalgia and 
osteoarthritis.  After examination in May 2004 the examiner 
failed to comment upon the evidence of the Medical Evaluation 
Board report or render an opinion regarding the etiology of 
any fibromyalgia and/or osteoarthritis present.  The Board 
notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any fibromyalgia, chronic sinusitis, 
chronic rhinitis, and/or arthritis of 
multiple joints found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.

The examiner is asked to comment on the 
record of treatment for fibromyalgia, 
chronic sinusitis, chronic rhinitis, 
and/or arthritis of multiple joints in 
the service treatment records.  The 
examiner must opine as to when the 
Veteran's fibromyalgia, chronic 
sinusitis, chronic rhinitis, and 
arthritis of multiple joints was first 
manifested (i.e., prior to service, in 
service, or after service).  The examiner 
should also opine as to the likelihood 
that any fibromyalgia, chronic sinusitis, 
chronic rhinitis, and/or arthritis of 
multiple joints found to be present is 
related to or had its onset during 
service.

If the examiner determines that the 
Veteran's fibromyalgia, chronic 
sinusitis, chronic rhinitis, and/or 
arthritis of multiple joints is a disease 
undebatably preexisted service, the 
examiner is asked to indicate whether 
there was a permanent increase in the 
severity of the underlying pathology 
associated with the fibromyalgia, chronic 
sinusitis, chronic rhinitis, and/or 
arthritis of multiple joints which 
occurred during service.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is undebatably due to the 
natural progress of the disease.  If the 
examiner determines that the Veteran's 
fibromyalgia, chronic sinusitis, chronic 
rhinitis, and/or arthritis of multiple 
joints did not increase in severity 
during service, the examiner should 
indicate as such.  Lastly, the examiner 
should state whether the claimed 
fibromyalgia, chronic sinusitis, chronic 
rhinitis, and/or arthritis of multiple 
joints is otherwise related to the 
Veteran's active service.  The examiner 
must provide a complete rationale any 
stated opinion.  

2.  Then readjudicate the appeal.  If the 
benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and her 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


